Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                    DETAILED ACTION
1. The Applicant’s response to the office action filed on August 24, 2021 is acknowledged.
                                                           Priority
2. This application filed on June 24, 2019 is a 371 of PCT/KR2017/015173 filed on
December 21, 2017 which claims foreign priority to KR10-2017-0080905 filed on June
27,2017; KR10- 2017-0080906 filed on June 27, 2017 and KR10-2016-0179225 filed on
December 26, 2016.
       The priority application KR10-2016-0179225 filed on December 26, 2016 does
not have support for the sequences of SEQ ID NO: 1 and SEQ ID NO:2 as claimed in
the instant claims 1 and 16. Therefore the instant application does not get the priority benefit to KR10-2016-0179225.
                                               Status of the Application
3.  Claims 1 and 16 are pending under examination. Claims 2-15 and 17-32  were canceled. The Applicant’s arguments and the amendment have been fully considered found persuasive for the reasons that follow. While introducing limitations from the cancelled claims, the amendment introduces new limitations and changed the scope of the claims.  Accordingly new rejections are applied to address the amendment. The action is made FINAL necessitated by the amendment.

Response to Arguments:
4.  The objection to the claims 1 and 17 has been withdrawn in view of the amendment.
5.  With reference to the rejection of claims 1-2, 15-18, 31-32 under 35 USC 103 as being unpatentable over Blatchford in view of Kim et al., the Applicant’s arguments and the amendment have been fully considered and found persuasive in view of the amendment.
6.  With reference to the rejection of claims under provisional type of obviousness type of double patenting over the claims in the copending application US 16/488,258, the Applicant’s arguments and the amendment have been fully considered. The rejection has been withdrawn. 
7.  With reference to the rejection of claims under provisional type of obviousness type of double patenting over the claims in the copending application US 16/472,986, the Applicant’s arguments and the amendment have been fully considered. The rejection has been withdrawn.     
                               New Rejections necessitated by the Amendment                                                   
                                                   Claim Interpretation
8.   Claim 1 recites diagnosing a subject sample having a lung cancer through metagenomic analysis in the preamble of the claim which is not given patentable weight according to MPEP. The method steps of claim 1 require one or more bacterial species, which need not require more than one species for the analysis. The amended claims 1 and 16 are interpreted in terms of the one elected species (pseudomonas).


Claim Rejections - 35 USC § 103
9.     The following is a quotation of 35 U.S.C.103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

        Claims 1 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (WO 2016/099076: in the following rejection US 2017/0369930 is used as English translation of WO 2016/099076)) in view of Blatchford et al. (WO 2016/085356).
     Kim et al. teach a method of claim 1, 16, for diagnosing lung cancer through metagenomics analysis comprising:
(a) extracting DNA from extracellular vesicles isolated from the a subject blood sample (see entire document, at least para 0010-0011, 0015-0018, 0045-0046; indicating extracting said vesicles from blood sample);
(b) performing polymerase chain reaction on the extracted DNA using a pair of primers (see entire document, at least para 0012, 0016); (c) comparing an increase or decrease in content of bacteria (pseudomonas) of the subject sample with that of a normal individual-derived sample through sequencing a product of the PCR wherein the content of the causative factor (pseudomonas is increased) (see entire document, at least para 0013, 0017), wherein the bacteria is pseudomonas bacteria and the sample is blood sample (see  entire document, for eg., para 0018-0022).

             Blatchford et al. teach a method of claim 1, a method for detecting bacteria comprising: (a) extracting DNA from a subject sample (see entire document, at least para 00274-00277; indicating fecal sample-derived bacterial DNA from the sample, which comprises extracellular DNA); (b) performing polymerase chain reaction on the extracted DNA using a pair of primers having the sequence of SEQ ID NO:1 and 2 (see entire document, at least para 00278-00279; indicating PCR using primer sequences of SEQ ID NO: 1 and 2 have 100% homology with the claimed sequences of SEQ ID NO:1 and 2 of the instant claims); (c) comparing an increase or decrease in content of bacteria of the subject sample with that of a normal individual-derived sample through sequencing the PCR product (see entire document, at least para 00280-00283, 00289-00292).
     It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Kim et al. to include PCR primers as taught by Blatchford et al. to develop an improved method for detecting pathogenic bacteria in said subject sample. The ordinary person skilled in the art would have motivated to combine the references to develop an improved method with a reasonable expectation of success that the combination would improve the method of detecting pathogenic bacteria (pseudomonas bacteria) in extracellular vesicles because Blatchford et al. explicitly  taught a primer pair comprising the sequences of SEQ ID NO: 1 and 2 for PCR and comparing the bacterial content through sequencing for detecting taxonomic and phylogenetic bacterial diversity and quantitating the abundance of . 
                                                       Conclusion
           No claims are allowable.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SURYAPRABHA CHUNDURU whose telephone number is (571)272-0783. The examiner can normally be reached 8.00am-4.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https:// www. uspto. gov/ patents/ docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SURYAPRABHA CHUNDURU/Primary Examiner, Art Unit 1637